Citation Nr: 0741013	
Decision Date: 12/31/07    Archive Date: 01/03/08

DOCKET NO.  04-08 095	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Chicago, Illinois


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Lawrence W. Klute, Associate Counsel

INTRODUCTION

The veteran served on active duty from December 1993 to July 
1999.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2003 decision by the RO.

The veteran testified at a video conference hearing held at 
the RO during April 2005 before the undersigned Board member 
sitting in Washington, D.C.

By a September 2005 Board action, this case was remanded for 
further development.  That development has been accomplished, 
and the case has been sent back to the Board for further 
consideration.


FINDING OF FACT

The veteran does not have a hearing disability.


CONCLUSION OF LAW

The veteran does not have a hearing disability that is the 
result of disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 5103, 5103A 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.385 (2007


REASONS AND BASES FOR FINDINGS AND CONCLUSION

 I.  Preliminary Matters

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2007)).  The VCAA imposes obligations on VA in terms of its 
duty to notify and assist claimants.

A.  The Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his possession that pertains to the claim in 
accordance with 38 C.F.R. § 3.159(b)(1).  Pelegrini v. 
Principi, 18 Vet. App. 112, 121 (2004).

The United States Court of Appeals for Veterans Claims 
(Court) has held that the VCAA notice requirements apply 
generally to all five elements of a service connection claim; 
namely, (1) veteran status, (2) existence of a disability, 
(3) a connection between the veteran's service and the 
disability, (4) degree of disability, and (5) effective date 
of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  Ordinarily, notice with respect to each of 
these elements must be provided to the claimant prior to the 
initial unfavorable decision by the agency of original 
jurisdiction.  Id.  

In connection with the veteran's initial claim for service 
connection, a VCAA notice letter was sent in December 2002, 
prior to the RO's April 2003 decision.  That letter informed 
the veteran of the evidence necessary to establish service 
connection.  He was notified of his and VA's respective 
duties for obtaining evidence.  He was asked to send 
information describing additional evidence for VA to obtain, 
and to send any medical reports that he had.  In a June 2006 
letter to the veteran, the RO additionally informed him of 
the criteria for establishing a rating and an effective date 
in connection with his appeal. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims held, in part, 
that VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
ordinarily be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits.  Here, as 
noted above, as concerns the veteran's claim of service 
connection for hearing loss, some of the required notice was 
not provided to the veteran until after the RO entered its 
April 2003 decision on his claim. 
 
Nevertheless, the Board finds that any defect with respect to 
the timing of the notices in this case has been corrected.  
As noted above, the veteran has now been provided with 
notices that are in compliance with the content requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  The 
veteran has been afforded ample opportunity to respond to the 
notice, to submit evidence and argument, and to otherwise 
participate effectively in the processing of this appeal.  As 
the purpose of the notice requirement has been satisfied, no 
further corrective action is necessary.  

B.  The Duty to Assist
 
The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2007).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to his 
claim, whether or not the records are in Federal custody, and 
that VA will provide a medical examination and/or opinion 
when necessary to make a decision on a claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2007).

In the present case, the Board finds that the duty to assist 
has been fulfilled.  The veteran's service medical records 
have been obtained, as have the records of his private 
treatment and VA treatment.  He was afforded a VA examination 
relating to his claim of service connection for hearing loss 
during December 2005.  The veteran has not identified and/or 
provided releases for any other relevant evidence that exists 
and can be procured.  Therefore, no further development 
action is warranted.

II.  The Merits of the Veteran's Claim

Under applicable law, service connection is generally 
warranted where the evidence of record establishes that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated thereby.  38 
U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. § 3.303(a) (2007).  
In order for service connection to be granted, there must be 
competent evidence in the record which demonstrates that the 
claimant currently has the disability for which service 
connection is claimed.  See, e.g., Gilpin v. West, 155 F.3d 
1353 (Fed. Cir. 1998), cert. denied, 526 U.S. 1144 (1999); 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997).

In the present case, the Board finds that the preponderance 
of the evidence is against the veteran's claim.  This is so 
because the evidence does not establish that he currently 
suffers from a hearing disability.  Impaired hearing is not 
considered a disability for VA purposes unless the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, 
4000 Hertz is 40 decibels or greater, or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz are 26 decibels or greater, or when 
speech recognition scores using the Maryland CNC test are 
less than 94 percent.  See 38 C.F.R. § 3.385 (2007).  Here, 
the testing in December 2005 revealed thresholds of 25, 25, 
25, 20, and 25 decibels in the veteran's right ear at 500, 
1000, 2000, 3000, and 4000 Hertz, respectively; and 
thresholds of 25, 30, 30, 20, and 25 decibels in the 
veteran's left ear at 500, 1000, 2000, 3000, and 4000 Hertz, 
respectively.  The speech discrimination score for the right 
ear was 96 percent, and for the left ear it was 100 percent.






	(CONTINUED ON NEXT PAGE)


Inasmuch as these data clearly show that the veteran does not 
have a current hearing disability as VA defines it, his claim 
cannot be granted.  The appeal is therefore denied.


ORDER

Service connection for bilateral hearing loss is denied.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


